  Case: 4:19-cr-00396-CDP Doc. #: 38 Filed: 01/02/20 Page: 1 of 2 PageID #: 61




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   )         Case No. 4:19 CR 396 CDP
                                           )
AARON DAVIDSON,                            )
                                           )
           Defendant.                      )

                                      ORDER

       The defendant has requested a continuance in this matter. I find, pursuant to

18 U.S.C. §3161(h)(7), that the ends of justice served by such continuance

outweigh the best interest of the public and the defendant in a speedy trial, and that

therefore any time elapsed is excludable time under the Speedy Trial Act. In

particular, for the reasons stated by defendant, it is unreasonable to expect counsel

to have adequate time for effective preparation for trial within the time limits

imposed by the Act, even taking into account counsel’s exercise of due diligence.

Additionally, counsel for the government agrees that granting a continuance is in

the interests of justice.

       Accordingly,

       IT IS HEREBY ORDERED that the defendant’s request to continue is

granted pursuant to 18 U.S.C. §3161(h)(7), and final pretrial hearing is reset
  Case: 4:19-cr-00396-CDP Doc. #: 38 Filed: 01/02/20 Page: 2 of 2 PageID #: 62




from Friday, January 3, 2020 at 3:30 p.m. to Tuesday, January 7, 2020 at 1:30

p.m. in Courtroom 14-South. At that hearing the parties will be expected to

discuss the length of the trial and any evidentiary or other issues that may arise

during trial, and to make a record of any plea offers that may have been made by

the government and rejected by defendant as discussed in Missouri v. Frye, 566

U.S. 133, 145-47 (2012). If the defendant decides to change his plea, he may

do so at this time.

      IT IS FURTHER ORDERED that the Jury Trial will be reset, if necessary,

at the January 7 hearing.




                                           _________________________________
                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE

Dated this 2nd day of January, 2020.




                                          2
